The Surrogate.
Nothing appears to have been said by the decedent to the witness, Hayden, which had any reference to his (decedent’s) subscription of the paper propounded as a codicil. That being the case, it is not necessary to discuss whether the language used by him to the witness, Thompson, was a sufficient acknowledgment to him of the subscription. The subscription was not acknowledged, in contemplation of law, by the decedent *300to have been so made, to each of the attesting witnesses. (3 R. S., 5th ed., p. 144, §§35-2.)
There was no declaration or publication to either. of the two witnesses that this paper was a will or codicil, nor were any words used by the decedent which implied such a declaration to them or either of them. On the contrary .he took pains to keep the witness Tompson in ignorance of what the paper was, - by telling him it Was nót “ necessary to read it.” There is no attestation clause, and the impression which.the two clerks seem to have got as to the nature. of the instrument was certainly not derived by them from the decedent at the time of their signing it.'-
Although the decedent has made a paper intending it for his will, he must comply with the statute. (Peck v. Cary, 27 N. Y. Rep., p. 24.)
If there be a reasonable doubt whether any one of the requirements of the statute has been complied with, probate must be denied. (Tarrent v. Ware, 25 N. Y. Rep., p. 429.)
And the Courts have gone no further than to hold that if the decedent requests the witnesses to sign, and at the same time declare it to be his will; there is a substantial compliance with the statutes. (Baskin v. Baskin., 36 N. Y. Rep., p. 416.) Ho-Cases hold that a request to sign as witness, without a declaration that it is a will, would be sufficient.
•There must be a decree admitting thé will to probate, and rejecting the paper offered as a Codicil. ’1 ' ■ ' j